Citation Nr: 1511857	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  10-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for residuals of head trauma.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Amrit K. Sidhu, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1986 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which denied the Veteran's claim of service connection for residuals of head trauma.  The Veteran disagreed with this decision in May 2008.  He perfected a timely appeal in March 2010 and requested a Travel Board hearing.

This matter also is before the Board on appeal from a December 2009 rating decision in which the RO denied the Veteran's claims of service connection for PTSD, an acquired psychiatric disability other than PTSD, to include paranoid schizophrenia (which was characterized as a service connection claim for schizophrenia), bilateral hearing loss, and for tinnitus.  The RO also denied the Veteran's claim of entitlement to a TDIU.  The Veteran disagreed with this decision in March 2010.  He perfected a timely appeal in February 2013 and again requested a Travel Board hearing.  It appears that the Veteran did not report to his Travel Board hearing when it was scheduled in October 2014.  It also appears that the Veteran's attorney did not receive notice of the Travel Board hearing until after the hearing date.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred residuals of head trauma, PTSD, an acquired psychiatric disability other than PTSD, bilateral hearing loss, and tinnitus during active service.  He also contends that his disabilities, alone or in combination, preclude his employability.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claims can be adjudicated on the merits.

As noted in the Introduction, when the Veteran perfected a timely appeal on his service connection claim for residuals of head trauma in March 2010, he requested a Travel Board hearing.  As also noted in the Introduction, the Veteran again requested a Travel Board hearing when he perfected a timely appeal on his other remaining currently appealed claims in February 2013.  Subsequent correspondence in the Veteran's VBMS electronic paperless claims file indicates that the Veteran is homeless and/or may be an inpatient at a VA medical facility.  There also is correspondence dated in October 2014 from the Veteran's attorney indicating that, due to delays in receiving mail, the Board hearing notice was not received until after the hearing date had passed.  The Veteran's attorney requested in October 2014 that the Veteran's Travel Board hearing be rescheduled.

The Board finds that the Veteran, through his attorney, has presented both good cause for the failure to report for his Travel Board hearing in October 2014 and the impossibility of timely requesting postponement.  See 38 C.F.R. § 20.704(d) (2014).  Thus, the Board finds that, on remand, the Veteran and his attorney should be scheduled for another Travel Board hearing at the RO.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014).

The Board finally observes that it is the Veteran's responsibility to keep VA informed of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" in order to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing at the RO.  A copy of the notice letter sent to the Veteran and his attorney concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

